                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:17-cv-73-FDW

COBEY LAKEMPER,                     )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                          ORDER
                                    )
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
____________________________________)

       This matter is before the Court on Plaintiff’s “Motion for Default Judgment against

Defendants For Failure to Comply with Court’s Order to File Brief in Response to Plaintiff’s

Motions,” (Doc. No. 82).

       The Court will deny Plaintiff’s Motion for Default Judgment. Nevertheless, Plaintiff is

correct that Defendants failed to comply with the Court’s Order dated August 1, 2018. See (Doc

No. 52). Therefore, before the Court rules on Defendants’ pending summary judgment motion,

the Court will require Defendants to file a brief addressing Plaintiff’s contention, filed in his

various pending motions (particularly Doc. Nos. 51 and 62), that Defendants have not complied

properly with his discovery requests. This Court will not rule on the pending summary judgment

motion until the Court is satisfied that Defendants have complied with Plaintiff’s right in this

action to obtain relevant discovery that is not otherwise protected or privileged.

       Finally, the Court notes that the pro se Plaintiff has inundated the Court and Defendants

in this action with a multitude of motions, most of which have been denied or have not assisted

in the adjudication of this action. Now that discovery has ended, and the summary judgment
motion is pending, the Court advises Plaintiff that any further motions will likely only delay the

adjudication of this action.

       IT IS THEREFORE ORDERED that Plaintiff’s “Motion for Default Judgment against

Defendants for Failure to Comply with Court’s Order to File Brief in Response to Plaintiff’s

Motions,” (Doc. No. 82), is DENIED. It is further ordered that, within twenty days, Defendants

shall submit a memorandum to this Court succinctly addressing Plaintiff’s arguments in his

various motions regarding discovery, in which he contends that Defendants have not adequately

complied with his discovery requests in this action.



                                              Signed: December 7, 2018
